[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit


No. 00-1075

                         GLENN A. BAXTER,

                       Plaintiff, Appellant,

                                v.

                FEDERAL COMMUNICATIONS COMMISSION;
                      DEPARTMENT OF JUSTICE,

                      Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                              Before

                      Torruella, Chief Judge,
                 Selya and Stahl, Circuit Judges.




     Glenn A. Baxter on brief pro se.
     Jay P. McCloskey, United States Attorney, and F. Mark
Terison, Senior Litigation Counsel, on brief for appellees.




                        September 25, 2000
            Per Curiam.     We have reviewed the parties' briefs

and   the   record   on   appeal.         We   affirm    the   judgment    of

dismissal,    essentially     for     the      reasons    stated   in     the

district court's Memorandum of Decision and Order, dated

November 30, 1999.

            Affirmed.




                                    -2-